DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on February 22, 2021 have been considered.  Claims 1-7, and 10-20 have been amended. Claims 1-20 are pending. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
 Referring to claim 1:
	Claim 1 recites “receiving am access request”, where ‘am’ should be ‘an’. 

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (U.S. 9,800,525 B1), hereinafter “Lerner”, in view of Ferguson et al. (U.S. 2016/0057154 A1), hereinafter “Ferguson”.
Referring to claims 1, 11, 18:
	i.	Lerner teaches:
                      A computer-implemented method for user authorization in a communication system, the computer-implemented method comprising (see Lerner, figs 4A, 4B): 

          determining, based on an access privilege identifier associated with the access request that the first user profile is associated with a first access privilege status or a second access privilege status (see Lerner, col. 2, line 53 ‘personal profile mode…work profile mode [i.e., where ‘personal profile mode’ corresponding to the first access privilege status, where ‘work profile mode’ corresponding to the second access privilege status ]’); 
           in response to determining that the first user profile is associated with the first access privilege status, transmitting, to the first client device associated with the first user profile, first user interface data associated with a first access user interface for display by the first client device, wherein the first access user interface enables the first client device to access one or more first communication interfaces of the communication system, and wherein the first access user interface displays one or more first communications associated with the one or more communication interfaces via a first display layout (see Lerner, fig. 4A, displaying SMS text, email, etc. as a first communication interfaces via a first display layout, when determining the first user profile is associated with a first access privilege status (personal profile mode) ; col. 9, line 49 ‘when the electronic device 100 is in the personal profile mode [i.e., where ‘personal profile mode’ corresponding to ‘a first access privilege status ], work-related phone calls may go directly to voicemail, work-related text messages may not be displayed in a list of messages until the work profile mode [i.e., where ‘work profile mode’ corresponding to a second access privilege status ] goes into effect, and so forth.’ ); and 
           in response to determining that the first user profile is associated with the second access privilege status, transmitting, to the first client device associated with the first user profile, second user interface data associated with a second access user interface for display by the first client device, wherein the second access user interface enables the first client device to access a second communication interface associated with the communication system, and wherein the second access user interface displays personal profile mode [i.e., where ‘personal profile mode’ corresponding to ‘a first access privilege status ], work-related phone calls may go directly to voicemail, work-related text messages may not be displayed in a list of messages until the work profile mode [i.e., where ‘work profile mode’ corresponding to a second access privilege status ] goes into effect, and so forth.’).
           Lerner discloses the communication system (see Lerner, ‘messages’).  However, Lerner does not explicitly disclose a group-based communication system.
          Lerner does not explicitly disclose a limited user access. 
	ii.	Ferguson disclose a group-based communication system (see Fergusion, [0031] ‘To enable the user to interact with one or more group members of one or more groups, the mobile groups application may be arranged to provide group discussion UI views.’).
		Ferguson further disclose a limited user access (see Ferguson, [0043] ‘the social networking system 101 may provide the application (e.g., application 124-1-1) with one or more time limited access tokens having a set of access permissions associated with the user account of the user to retrieve, store, modify, update, and/or otherwise access information within a specific time period in the social networking system 101 utilizing the application.’).
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ferguson into the system of Lerner to implement a group-based communication system, and a limited user access.  Lerner teaches "techniques and arrangements for profile-based management of multiple channels of communication and associated services on an electronic device.” (see Lerner, col. 1, line 54).  Therefore, Ferguson’s teaching could enhance the system of Lerner, because Ferguson teaches “directed to techniques to manage groups on a mobile platform.” (see Ferguson, [0004]).
Referring to claims 3, 13, 20:
          Lerner and Ferguson further disclose disabling (see Ferguson, [0046] ‘disabled or enabled’). 
 	         It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ferguson into the system of Lerner to implement disabling functionality.  Lerner teaches "techniques and arrangements for profile-based management of multiple channels of communication and associated services on an electronic device.” (see Lerner, col. 1, line 54).  Therefore, Ferguson’s teaching could enhance the system of Lerner, because disabling/enabling functionalities give user preferences for certain system features. 
Referring to claims 5, 15:
		Lerner and Ferguson further disclose the first access privilege identifier (see Lerner, col. 2, line 53 ‘personal profile mode…work profile mode’).  
Referring to claims 6, 16:
		Lerner and Ferguson further disclose:
                      identifying a first user identifier associated with the first user profile based on the first access request; and retrieving the first access privilege identifier by querying a user authorization database based on the user identifier (see Lerner, col. 2, line 3 ‘profile’ ‘list’; col. 6, line 14 ‘each contact 116 may identify a person or an entity’; col. 19, line 36 ‘request’. And, Ferguson, [0140] ‘search component…search query’).
	            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ferguson into the system of Lerner to implement search component.  Lerner teaches "techniques and arrangements for profile-based management of multiple channels of communication and associated services on an electronic device.” (see Lerner, col. 1, line 54).  Therefore, Ferguson’s teaching could enhance the system of Lerner, because search component facilitates querying for information a user requires.
Referring to claims 7, 17:
		Lerner and Ferguson further disclose:

mode of the electronic device is changed.’).
Referring to claim 8:
Lerner and Ferguson further disclose: 
		the administrator user profile (see Lerner, fig. 4A, ‘personal profile’, fig. 4B ‘work profile’. And, Ferguson, [0050] ‘administrator’).
                     It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ferguson into the system of Lerner to have a system administrator user profile.  Lerner teaches "techniques and arrangements for profile-based management of multiple channels of communication and associated services on an electronic device.” (see Lerner, col. 1, line 54).  Therefore, Ferguson’s teaching could enhance the system of Lerner, because an administrator user profile identifies the administrator. 
Referring to claims 9-10:
Lerner and Ferguson further disclose:  
		the modification request (see Lerner, col. 8, line 37 ‘when the profile 
mode of the electronic device is changed.’; col. 19, line 36 ‘request’. Also, Ferguson, [0043] ‘user to retrieve, store, modify, update, and/or otherwise access information’).

6.	Claims 2, 4, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (U.S. 9,800,525 B1), hereinafter “Lerner”, in view of Ferguson et al. (U.S. 2016/0057154 A1), further in view of Bouiloux-Lafont et al. (U.S. 2008/0320085 A1), hereinafter “Bouilloux-Lafont”.
Referring to claims 2, 12, 19:
	i.	Lerner and Ferguson do not explicitly disclose passive access.
	ii. 	Bouilloux-Lafont discloses passive access (see Bouilloux-Lafont, [0044] ‘providing passive access to a chat room for subscribers’).
iii. 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Bouilloux-Lafont 
Referring to claims 4, 14:
	Lerner, Ferguson, and Bouilloux-Lafont further disclose broadcasting (see Bouilloux-Lafont, [0026] ‘broadcasting’).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Bouilloux-Lafont into the system of Lerner to include broadcasting.  Lerner teaches "techniques and arrangements for profile-based management of multiple channels of communication and associated services on an electronic device.” (see Lerner, col. 1, line 54).  Therefore, Boval’s teaching could enhance the system of Lerner, because Bouilloux-Lafont teaches “a messaging services enabling television subscribers to receive and exchange messages in the frame of a chat system.” (see Bouilloux-Lafont, [0001]).

Response to Arguments
7.	Applicant’s arguments filed on February 22, 2021 have been considered.
However, upon further consideration, a new ground(s) of rejection is being made in view of Lerner, and Ferguson. Applicant’s arguments are moot due the new ground(s) of rejection. 
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Gauvin; William (US 8805996 B1) disclose Analysis of communications in social networks;
(b)	Moganti; Madhav et al. (US 20130254830 A1) disclose apparatus and method for assuring communications of corporate users;

(d)	Wright; Andrew S. et al. (US 20100144324 A1) disclose bypassing enhanced services;
(e)	Subramanian; Balan et al. (US 20070208569 A1) disclose Communicating across voice and text channels with emotion preservation;
(f)	CUNNINGHAM; BOB et al. (US 20120137254 A1) disclose context-aware augmented communication;
(g)	Wang; Guo-Qiang et al. (US 20140195641 A1) disclose Contextualized Information Bus. 

 	 9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEILIANG PAN/
Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492